DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to video image compression with a neural network.
With regards to claim 1, Choi (US 2020/0304147) discloses a method of multi-rate neural image compression (paragraph 3) with model structures (paragraph 33), the method being performed by at least one processor (paragraph 94), and the method comprising: 
implementing hyperparameter data (paragraph 35);
encoding an input image to obtain an encoded representation (paragraph 33);
encoding the obtained encoded representation to determine a compressed representation (paragraph 33).
Bai (US 2021/0042606) discloses a method implementing neural network with stackable nested model structures (paragraph 161), the method being performed by at least one processor (paragraph 111), and the method comprising:
iteratively process input data (paragraph 161) with weights and hyperparameters (paragraph 112).
The prior art, either singularly or in combination, does not disclose “a method of multi-rate neural image compression with stackable nested model structures, the method being performed by at least one processor, and the method comprising: iteratively stacking, on a first prior set of weights of a first neural network corresponding to a prior hyperparameter, a first plurality of sets of weights of a first plurality of stackable neural networks corresponding to a current hyperparameter, wherein the first prior set of weights of the first neural network remains unchanged; encoding an input image to obtain an encoded representation, using the first prior set of weights of the first neural network on which the first plurality of sets of weights of the first plurality of stackable neural networks is stacked; and encoding the obtained encoded representation to determine a compressed representation” of claim 1.  
Thus, the prior art does not disclose the aforementioned claim 1. 
With regards to claim 8, Choi (US 2020/0304147) discloses an apparatus for multi-rate neural image compression (paragraph 3) with stackable nested model structures (paragraph 33), the apparatus comprising: 
at least one memory configured to store program code (paragraph 94); and 
at least one processor configured to read the program code and operate as instructed by the program code (paragraph 94), the program code comprising: 
implementing hyperparameter data (paragraph 35);
encoding an input image to obtain an encoded representation (paragraph 33);
encoding the obtained encoded representation to determine a compressed representation (paragraph 33).
Bai (US 2021/0042606) discloses an apparatus for implementing a neural network with stackable nested model structures (paragraph 161), the apparatus comprising: 
at least one memory configured to store program code (paragraph 111); and 
at least one processor configured to read the program code and operate as instructed by the program code (paragraph 111), the program code comprising: 
iteratively process input data (paragraph 161) with weights and hyperparameters (paragraph 112).
The prior art, either singularly or in combination, does not disclose “an apparatus for multi-rate neural image compression with stackable nested model structures, the apparatus comprising: at least one memory configured to store program code; and at least one processor configured to read the program code and operate as instructed by the program code, the program code comprising: first stacking code configured to cause the at least one processor to iteratively stack, on a first prior set of weights of a first neural network corresponding to a prior hyperparameter, a first plurality of sets of weights of a first plurality of stackable neural networks corresponding to a current hyperparameter, wherein the first prior set of weights of the first neural network remains unchanged; first encoding code configured to cause the at least one processor to encode an input image to obtain an encoded representation, using the first prior set of weights of the first neural network on which the first plurality of sets of weights of the first plurality of stackable neural networks is stacked; and second encoding code configured to cause the at least one processor to encode the obtained encoded representation to determine a compressed representation” of claim 8.  
Thus, the prior art does not disclose the aforementioned claim 8. 
With regards to claim 15, Choi (US 2020/0304147) discloses a non-transitory computer-readable medium storing instructions that (paragraph 94), when executed by at least one processor (paragraph 94) for multi-rate neural image compression (paragraph 3) with stackable nested model structures (paragraph 33), cause the at least one processor to: 
implement hyperparameter data (paragraph 35);
encode an input image to obtain an encoded representation (paragraph 33);
encode the obtained encoded representation to determine a compressed representation (paragraph 33).
Bai (US 2021/0042606) discloses a non-transitory computer-readable medium storing instructions that (paragraph 111), when executed by at least one processor (paragraph 111) for implementing a neural network with stackable nested model structures (paragraph 161), cause the at least one processor to: 
iteratively process input data (paragraph 161) with weights and hyperparameters (paragraph 112).
The prior art, either singularly or in combination, does not disclose “a non-transitory computer-readable medium storing instructions that, when executed by at least one processor for multi-rate neural image compression with stackable nested model structures, cause the at least one processor to: -27-iteratively stack, on a first prior set of weights of a first neural network corresponding to a prior hyperparameter, a first plurality of sets of weights of a first plurality of stackable neural networks corresponding to a current hyperparameter, wherein the first prior set of weights of the first neural network remains unchanged; encode an input image to obtain an encoded representation, using the first prior set of weights of the first neural network on which the first plurality of sets of weights of the first plurality of stackable neural networks is stacked; and encode the obtained encoded representation to determine a compressed representation” of claim 15.  
Thus, the prior art does not disclose the aforementioned claim 15. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488